DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
Claim 1 is allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An electronic album apparatus comprising: 
a processor configured to function as: 
a screen generating unit that generates an album screen to be displayed on a touch panel display, the album screen including an album page in which a plurality of images are arranged; 
an instruction receiving unit that receives a gesture instruction to the touch panel display, the instruction receiving unit receiving, as the gesture instruction, a scroll instruction for the album page and a return instruction to return a deleted image to the album page, the deleted image being an image deleted from the album page; and an album editing unit that executes an album editing process including a scroll display process of performing scroll display of the album page in response to the scroll instruction and a return process of returning the deleted image to the album page in response to the return instruction, the album editing unit executing, as the album editing process, an extraction process of extracting, from among a plurality of the deleted images, an identical- attribute image which is the deleted image whose attribute is identical to an attribute of one of the plurality of images present in the album page at a current position of the scroll display, and a list display process of displaying, together with the album page, a list of the identical- attribute image that has been extracted.

However, Akifusa does not teach the invention as claimed, especially an instruction receiving unit that receives a gesture instruction to the touch panel display, the instruction receiving unit receiving, as the gesture instruction, a scroll instruction for the album page and a return instruction to return a deleted image to the album page, the deleted image being an image deleted from the album page; and an album editing unit that executes an album editing process including a scroll display process of performing scroll display of the album page in response to the scroll instruction and a return process of returning the deleted image to the album page in response to the return instruction, the album editing unit executing, as the album editing process, an extraction process of extracting, from among a plurality of the deleted images, an identical- attribute image which is the deleted image whose attribute is identical to an attribute of one of the plurality of images present in the album page at a current position of the scroll display, and a list display process of displaying, together with the album page, a list of the identical- attribute image that has been extracted.
Yamamoto (US 2015/0095827) teaches a multiplicity of person images are classified into groups person by person. Representative thumbnail person images, which are representative of persons represented by person images included in respective ones of person image groups, are decided. The representative thumbnail person images decided are displayed on the display screen of an electronic album generating apparatus. A representative thumbnail person image, which represents a person 
However, Yamamoto does not teach the invention as claimed, especially an instruction receiving unit that receives a gesture instruction to the touch panel display, the instruction receiving unit receiving, as the gesture instruction, a scroll instruction for the album page and a return instruction to return a deleted image to the album page, the deleted image being an image deleted from the album page; and an album editing unit that executes an album editing process including a scroll display process of performing scroll display of the album page in response to the scroll instruction and a return process of returning the deleted image to the album page in response to the return instruction, the album editing unit executing, as the album editing process, an extraction process of extracting, from among a plurality of the deleted images, an identical- attribute image which is the deleted image whose attribute is identical to an attribute of one of the plurality of images present in the album page at a current position of the scroll display, and a list display process of displaying, together with the album page, a list of the identical- attribute image that has been extracted.
Suki (US 2018/0181281) teaches an information processing apparatus including: a display pattern determining unit configured to determine a display pattern of a plurality of images. The display pattern determining unit determines, on the basis of scattering of a plurality of pieces of position information including position information associated with each of the plurality of images, a display pattern in which the plurality of images are arranged along with a map including a location corresponding to the position information.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675